Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Barbara Kim Dang appeals from the district court’s order dismissing her adversary proceeding that was filed in the bankruptcy court. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated *195by the district court. Dang v. Bank of America, NA, No. 1:12-cv-03343-RDB (D.Md. Apr. 17, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.